Citation Nr: 1123208	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  06-19 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether it was proper to terminate the appellant's dependency and indemnity compensation (DIC) benefits based on excess countable income.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The Veteran had active service from October 1998 to March 1999 and from May 1999 to February 2001.  He died in November 2001, and the appellant is a surviving parent of the Veteran.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2005 determination letter by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, finding that the appellant's award of dependency and indemnity compensation as a surviving parent of the Veteran (Parent's DIC) must be terminated based on excess income.  The appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing in Phoenix, Arizona, in June 2010; a transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board here seeks additional information and evidence from the appellant by this remand, to afford her additional opportunity to support her claim for Parent's DIC benefits, as detailed below. 

DIC is payable to the surviving spouse, child(ren), and parent(s), of a veteran who has died after December 31, 1956, provided such veteran was discharged or released from active service under conditions other than dishonorable, death was due to a service-connected or compensable disability, and/or the veteran died while in active service.  38 U.S.C.A. § 1310.  For Parent's DIC, the amount payable by law is reduced by an amount, as determined by the Secretary, based on the parent's annual income.  38 U.S.C.A. § 1315(b).  Basic entitlement exists if, among other things, the parent's income is not in excess of the applicable maximum annual benefit rate specified in 38 U.S.C.A. § 1315; 38 C.F.R. § 3.25.  Payments of any kind from any source shall be counted as income for the calendar year in which received unless specifically excluded by law or regulation.  38 C.F.R. § 3.251(b).

The appellant was initially granted service connection for the cause of the Veteran's death by an April 2002 RO rating decision.  She was then preliminarily awarded Parent's DIC in the maximum amount beginning in February 2002, based on no countable income.  However, following upon the her submission of a DIC Parent's Eligibility Verification Report (EVR), VA Form 21-0514, in February 2005, and upon appropriate discovery of additional countable income, as detailed below, the RO determined that the appellant was ineligible for payment of Parent's DIC based on excess countable income.  

The Board has reviewed the relevant regulatory provisions, and notes that under 38 C.F.R. § 3.25(a) (2010), Parent's DIC is to reduced by $0.08 for each dollar of countable income in excess of $800, except that no DIC payment shall be less than $5 (five dollars) per month.  The annual income limits for Parent's DIC are provided for in 38 U.S.C.A. § 1315(b)(3).  Effective December 1, 2003, that income limit for one parent where two parents were not living together was $11,256, whereas where income exceeded $6,663 the amount to be paid was the $5 minimum monthly.  See http://www.vba.va.gov/bln/21/rates/comp0403.htm.   Effective December 1, 2004, that income limit for one parent where two parents are not living together was $11,560.  See http://www.vba.va.gov/bln/21/rates/comp0404.htm.  

The record indicates that the Veteran had elected participation in the Survivor Benefit Plan (SBP), a military program which is not administered by VA.  It is not disputed, and was confirmed by RO contact with a representative of the Defense Finance and Accounting Service (DFAS) in May 2005, and by a letter from DFAS to a U.S. Senator regarding the appellant in February 2005, that the appellant received a payment of $8,101 in August 2004 which represented a payment for underpayment of annuity payments for the period from November 23, 2001, through July 21, 2004, and that she received a further payment in the amount of $5,548.33 in February 2005, which represented the balance of the underpayment of annuity payments.  These annuity payments were SBP annuity payments, which the appellant received as a Natural Person with Insurable Interest (NIP) under that SBP.  The appellant also otherwise received a SBP annuity payment of $431 monthly beginning in September 2004. 

The appellant's SBP annuity payments are countable income for the purpose of calculation of entitlement to Parent's DIC, because they are not expressly listed as excluded from countable income under 38 C.F.R. § 3.261(a)(14).  

As indicated on a January 2005 Parent's DIC EVR, the appellant was not married; her most recent marriage had ended in 2004, and the whereabouts of the other parent of the Veteran were unknown.  The appellant also stated on that form that she had interest and dividend income in 2004 of $350, and that she had no other income except payments from the SBP and Parent's DIC.  She then listed 2004 unreimbursed medical expenses of $800, but provided no documentation to show her payment of those listed medical expenses.  She listed interest and dividend income as "unknown" for 2005, and listed unreimbursed medical expenses for 2005 of $5,500, but she again did not provide documentation that she had paid those expenses.  She informed that, for 2005 as well, she had received no other income but for SBP and Parent's DIC.  In the absence of requested documentation, the Board cannot consider the appellant's reported unreimbursed medical expenses in its calculations to determine eligibility for Parent's DIC.  

Based on the information provided on the January 2005 Parent's DIC EVR and the information received from DFAS, the Veteran's countable income for the year beginning January 1, 2004, was $8,101 received in August 2004 as catch-up SBP, plus $431 SBP received monthly in September, October , and November of 2004, and $442 SBP received in December 2004, plus the $350 in interest or dividends for 2004.  This totals $10,186.  Thus, the evidence of record does not indicate that the appellant's countable income for the year beginning December 1, 2003, exceeded the $11,256 income limit for Parent's DIC, even without considering the issue of deduction of allowable medical expenses from countable income.  It thus appears that she was entitled to Parent's DIC for the year beginning January 1, 2004, based on her income for that year of $10,186, amounting to the statutory minimum monthly amount of $5.  38 U.S.C.A. § 1315(b)(3); 38 C.F.R. § 3.25(a); see http://www.vba.va.gov/bln/21/rates/comp0403.htm.   

Based on the information provided by DFAS in the above-noted February 2005 letter to a U.S. Senator making inquiry on the appellant's behalf, as well as based on the January 2005 Parent's DIC EVR, the Veteran's countable income for the year beginning January 1, 2005, was $5,548.33 received in February 2005, plus $442 received as a monthly SBP annuity payment from January 2005 through November 2005, plus an SBP annuity payment amount of $453 for December 2005 (based on a 2.5% COLA).  This totals $10,863.33.  Thus, the evidence of record does not indicate that the appellant's countable income for the year beginning December 1, 2004, exceeded the $11,560 income limit for Parent's DIC, even without considering the issue of deduction of allowable medical expenses.  As above, it therefore appears that she is entitled to Parent's DIC for the year beginning December 1, 2004, based on her income for that year  interval of $10,863.33, thus entitling her to the statutory minimum monthly of $5.  38 U.S.C.A. § 1315(b)(3); 38 C.F.R. § 3.25(a);  see http://www.vba.va.gov/bln/21/rates/comp0404.htm.  

The Board does not here consider additional years beyond those beginning on January 1, 2004, and January 1, 2005.  Those were the years considered by the RO in denying entitlement to Parent's DIC based on income data presented.  Necessarily, additional consideration of entitlement may be required for subsequent years.  

All of that said, the appellant's entitlement to Parent's DIC for the interval in question in excess of the statutory minimum $5 monthly potentially may be supported by the appellant providing documentation of medical expenses for the years 2004 and 2005, and by the discovery of the whereabouts or circumstances of the appellant's former spouse and father of the deceased Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and again ask for her assistance in developing her claim.  In particular, request that she provide documentation of medical expenses paid for the years 2004 and 2005.  Also ask for any additional information concerning the circumstances or whereabouts of the appellant's former husband, the Veteran's father.  Afford the appellant such reasonable assistance as may be provided by VA in these efforts to obtain evidence supportive of her claim.  

2.  Thereafter, the RO or AMC should readjudicate the appellant's Parent's DIC benefits claim for the years beginning January 1, 2004, and January 1, 2005, de novo.  If the benefit sought by the remanded claim is not granted to the appellant's satisfaction, provide her with a SSOC and an appropriate opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

